     Case 5:18-cv-02107-JGB-KK Document 9 Filed 10/30/18 Page 1 of 2 Page ID #:31




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                         UNITED STATES DISTRICT COURT
8                        CENTRAL DISTRICT OF CALIFORNIA
9
                                                               )     Case No.
10
       STEVE GALLION, individually and on                      )
       behalf of all others similarly situated,                      5:18-cv-02107-JGB-KK
                                                               )
11
       Plaintiff,                                              )
12                                                             )     NOTICE OF VOLUNTARY
       vs.                                                     )     DISMISSAL OF ENTIRE
13
                                                               )     ACTION WITHOUT
14     AMERICA'S HEALTH OPTIONS, LLC,                          )     PREJUDICE.
       and DOES 1 through 10, inclusive, and each
15                                                             )
       of them,
                                                               )
16
       Defendant.                                              )
17                                                             )
18
             NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
19
     Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
20
     prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
21
     motion for summary judgment. Accordingly, this matter may be dismissed
22
     without prejudice and without an Order of the Court.
23

24           Respectfully submitted this 30th Day of October, 2018.
25
                                                  By: s/Todd M. Friedman Esq.
26
                                                       Todd M. Friedman
27                                                    Attorney For Plaintiff
28




                                           Notice of Dismissal - 1
     Case 5:18-cv-02107-JGB-KK Document 9 Filed 10/30/18 Page 2 of 2 Page ID #:32




1                            CERTIFICATE OF SERVICE
2
     Filed electronically on October 30 2018, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on October 30 2018, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9    s/ Todd M. Friedman
10
      Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
